United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-765
Issued: January 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2011 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ (OWCP) November 30, 2010 merit decision denying a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 11 percent impairment to each lower
extremity, for which she received schedule awards.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a July 20, 2010 decision, the Board
set aside an August 17, 2009 OWCP decision which found that appellant did not have more than
11 percent impairment to each lower extremity. The Board found that Dr. Jack C. Tippett, a
Board-certified orthopedic surgeon and OWCP referral physician, did not adequately explain
why he excluded impairment due to chronic pain. The Board remanded the case to OWCP to
obtain a supplemental medical report from Dr. Tippett addressing whether appellant had
impairment to her lower extremities due to sensory loss or pain under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). The facts
and history as set forth in the Board’s prior decision are incorporated by reference.3 The facts
relevant to the present appeal are set forth.
On September 16, 2010 OWCP was informed that Dr. Tippett no longer had a treating
practice. By letter dated October 20, 2010, it referred appellant, together with a statement of
accepted facts and the case record, to Dr. Richard T. Katz, a Board-certified physiatrist, for a
second opinion.
In a November 2, 2010 report, Dr. Katz reviewed a history of appellant’s medical
background. He noted her symptoms of chronic foot pain that she rated as 7 out of 10.
Appellant complained about arthritis, swelling and tingling in her feet. She had a hyperpronated
and pes planus foot and secondary scar tissue. Appellant could not wear hard bottom shoes,
dress shoes or heels. On physical examination of her bilateral feet, Dr. Katz reported essentially
normal findings with the exception of decreased range of motion and sensory function. He
advised that appellant reached maximum medical improvement on August 31, 2006 regarding
her Morton’s neuroma. Appellant reached maximum medical improvement on August 27, 2007
regarding her employment-related tarsal tunnel condition. She had nonspecific lower extremity
complaints. Appellant also had reduced sensory function in both lower extremities which
Dr. Katz suspected as being peripheral neuropathy. This would be corroborated by the inability
of prior electromyogram/nerve conduction studies (EMG/NCS) to obtain the medial or lateral
plantar nerve responses bilaterally. The EMG/NCS was read as consistent with tarsal tunnel
syndrome, but it was more likely consistent with mild peripheral neuropathy sensory only.
Dr. Katz stated that, since he could not prove the presence of peripheral neuropathy without
performing another EMG/NCS, he assumed the diagnosis of tarsal tunnel syndrome and lesion of
the plantar nerves was correct based on the statement of accepted facts. Under Table 16-11, he
determined that appellant had a mild problem as there was no motor involvement. Dr. Katz
further determined that she had two percent impairment each of the left and right tibial nerve
(left and right lower extremities) under Table 16-12, page 536.
2

Docket No. 10-35 (issued July 20, 2010).

3

OWCP accepted that appellant sustained bilateral plantar nerve lesions and tarsal tunnel syndrome as a result of
frequent standing and walking while working as a supervisor at the employing establishment. On February 24 and
April 21, 2006 appellant underwent surgery on her left and right lower extremities, respectively, for excision of
neuromas. On December 20, 2006 she underwent a left tarsal tunnel release. On December 10, 2007 appellant filed
a claim for a schedule award. In a May 15, 2008 decision, OWCP granted her a schedule award for 11 percent
impairment to each lower extremity. Appellant retired from the employing establishment on September 30, 2008.

2

On November 5, 2010 Dr. Daniel O. Zimmerman, an OWCP medical adviser, reviewed
the report of Dr. Katz. Although Dr. Katz did not specifically state that his impairment ratings
were based on the sixth edition of the A.M.A., Guides, it could be inferred from the tables and
page numbers he cited. Dr. Zimmerman advised that Dr. Katz’s two percent impairment rating
for each lower extremity was acceptable based on the sixth edition of the A.M.A., Guides. He
noted that Dr. Tippett’s finding that appellant had 11 percent impairment to each lower extremity
was based on range of motion limitations that affected the right and left ankles due to the
accepted tarsal tunnel syndrome condition. Dr. Zimmerman stated that both Dr. Tippett and
Dr. Katz found no residuals of Morton’s neuromas. He subtracted the 11 percent range of
motion impairment rating from the 2 percent sensory impairment rating to calculate a -9 percent
impairment rating which resulted in no additional bilateral lower extremity impairment.
In a November 30, 2010 decision, OWCP denied modification of its schedule award
decision, finding that the medical evidence was insufficient to establish that appellant had more
than 11 percent impairment to each lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. See Billy B. Scoles, 57 ECAB 258 (2005); C.M., Docket No. 09-1268 (issued January 22, 2010).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.

3

History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).9
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).10

The net

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
proving rationale for the percentage of impairment specified.11
ANALYSIS
By decision dated July 20, 2010, the Board remanded the case for OWCP to obtain
clarification from its referral physician, Dr. Tippett, regarding appellant’s entitlement to a
schedule award beyond the 11 percent permanent impairment to each lower extremity previously
award. The Board found that he did not explain why she was not entitled to impairment due to
sensory loss or pain. On remand, OWCP discovered that Dr. Tippett no longer performed
referral examinations. Consequently, it properly referred appellant to Dr. Katz for a second
opinion.12
In a November 2, 2010 report, Dr. Katz reviewed the medical evidence and statement of
accepted facts. He set forth his examination findings which included decreased sensory function
that was due to the accepted conditions of tarsal tunnel syndrome and plantar nerve lesions.
Dr. Katz determined that appellant had a mild problem as there was no motor involvement under
Table 16-11, page 531. He concluded that she had two percent impairment of each lower
extremity under Table 16-12, page 536.
The file was then properly routed to Dr. Zimmerman, an OWCP medical adviser, for an
opinion concerning the nature or percentage of permanent impairment in accordance with the
A.M.A., Guides.13 On November 5, 2010 he utilized Dr. Katz’s findings, referenced the sixth
edition of the A.M.A., Guides and concurred with his finding that appellant had two percent
impairment to each lower extremity. Dr. Zimmerman indicated that, although Dr. Katz did not
specifically state that his impairment ratings were based on the sixth edition of the A.M.A.,
Guides, it could be inferred that they were derived from this edition based on the tables and page
numbers cited by Dr. Katz. He noted Dr. Tippett’s finding that appellant had 11 percent range of
motion impairment to each lower extremity due to the accepted tarsal tunnel syndrome condition.
Dr. Zimmerman further noted that Dr. Tippett and Dr. Katz found no residuals of Morton’s
neuromas. He subtracted the 11 percent range of motion impairment rating from the 2 percent
9

Id. at 383-419.

10

Id. at 411.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
12

See Ayanle A. Hashi, 56 ECAB 234 (2004) (when OWCP refers a claimant for a second opinion evaluation and
the report does not adequately address the relevant issues, OWCP should secure an appropriate report on the
relevant issues).
13

See supra note 11.

4

sensory impairment rating to calculate a -9 percent impairment rating which resulted in no
additional bilateral lower extremity impairment.
Based on the reports from Dr. Katz and Dr. Zimmerman, which were rendered in
conformance with the applicable figures and tables of the A.M.A., Guides, the Board finds that
appellant has no more than 11 percent impairment to each lower extremity for which she
previously received schedule awards.
On appeal, appellant contends that OWCP’s decision is contrary to fact and law. As
stated, the weight of the medical evidence does not establish that appellant sustained more than
11 percent impairment to each lower extremity, for which she received a schedule award.
Dr. Katz properly applied the sixth edition of A.M.A., Guides to his clinical findings, which was
supported by Dr. Zimmerman who agreed with his impairment assessment utilizing the same
edition of the A.M.A., Guides. There is no other medical evidence of record addressing the
extent of appellant’s permanent impairment under the sixth edition of the A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 11 percent impairment to each lower
extremity, for which she received a schedule award.

5

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

